hKLINE, J. Pro Tempore,
Concurring.
I agree with the result reached by the majority and concur with these additional reasons.
The nature of the relationship between the Louisiana Public Service Commission *1233and Entergy, Louisiana, Inc., as a regulated private utility necessitates access to the utility’s data supporting its determination of “avoidance costs”. That access does not rise to the level of “use” or “custody” within the contemplation of the Public Records Act.
Moreover, even if it were so interpreted to the contrary, the confidentiality provisions of LSA-R.S. 44:4(3) and General Docket Order U-22739 § 601 dated February 18,1998 are applicable,